Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	The information disclosure statements (IDS) filed 10/9/2020, 8/20/2020, and 4/30/2020 have been received and acknowledged.

Status of Application
This action is in response to communication filed 10/14/2020.
Claims 8-17 are amended.
Claims 21-22 are new.
Claims 1-7, 18-20 are cancelled.
Claims 8-17, 21-22 are pending and examined in the present application.

Response to Remarks
	Applicant remarks concerning rejection of claims under 35 USC 101 have been considered but are not persuasive.
Applicant argues that the amended claims recite an automated process that does not involve human intervention.  The argument is not persuasive.  The specific amendments made to the claim language with respect to describing the computerized implementation are numerous, but are also not impactful on the overall determination of whether the claims are eligible or not.  For example, all instance of “direct communications” are amended to read “direct electronic communications,” steps are amended to specify that they “automatically take place,” all processors are further amended to read as “computer 
	Applicant remarks concerning rejection of claims under 35 USC 103 have been considered but are not persuasive.
In remarks filed with amendment dated 10/9/2020, applicant argues that Eager does not teach or suggest determining whether a seller is whitelisted, i.e. whether they are enabled to the sell the product, based on past or current usage of manufacturer product data, and in particular “based on whether the seller has listed particular product using provided manufacturer data.”  The argument is not persuasive.  The specific wording of the relevant limitation is “determining…based at least in part on the third party retailer product data, whether to enable the seller computing device to list the one or more manufacturer products…by determining whether the seller computing device has listed manufacturer product data for the first product…”  “Manufacturer product data” in this instance is broader than the particular “provided data” applicant is presenting arguing for, interpretable as any virtually any information regarding the product, as general product information ultimately always relates back to the manufacturer that made the product.  Insofar as para. 0045 of Eager discusses whitelisting a seller based at least in part on listings 
In remarks filed with supplemental dated 10/14/2020, applicant further argues that Eager cannot be said to teach or disclose "automatically monitoring, by a computer processor, pricing data displayed on a website associated with the third party marketplace computing device, wherein the pricing data is associated with the one or more manufacturer products, and wherein the pricing data is provided to the third party marketplace computing device by the seller computing device," "determining, by a computer processor, based at least in part on the monitoring of the pricing data, that the pricing data does not comply with the one or more manufacturer MAP guidelines," and "at least partially in response to determining that the pricing data does not comply with the one or more manufacturer MAP guidelines, automatically providing a second notification, by a computer processor, to the third party marketplace computing device that that the pricing data does not comply with the one or more manufacturer MAP guidelines."  To this end, applicant argues that Eager does not teach or suggest monitoring the price at which the seller is selling the product on the website to determine whether the seller is complying with minimum advertised pricing requirements for the product. Applicant further argues that Eager fails to teach or suggest that upon determining that such a compliance violation has occurred, providing a notification to the website operator the of violation.  These arguments are moot, as these amended recitations necessitate new grounds for rejection to be applied and new art to be applied to these claims.  Applicant is directed to the detailed rejection below.

Claim Objections
Claim 15 objected to because of the following informalities:  the claim recites “a respective third party retailer databases,” which is grammatically inconsistent.  The recitation is interpreted as referring to a single database, however appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-17, 21-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Under Step 1, claim(s) 8-17 are directed to a process.  As such, the claims are directed to statutory subject matter under Step 1 of the Alice flowchart; however, the claims are directed to a judicial exception (i.e. an abstract idea).
Step 2A(1):
While the claims fall within statutory categories, under revised Step 2A, Prong 1 of the 2019 PEG, the claimed invention recites an abstract idea of facilitating purchase transactions. 
Specifically, representative claim 8 recites the following steps:
a. receiving, by a computer processor, an electronic request to establish an electronic communications connection between the manufacturer computing device and the third party marketplace computing device to facilitate enforcement of one or more manufacturer MAP guidelines
b. at least partially in response to receiving the request, automatically establishing the electronic communications connection by a computer processor, wherein automatically establishing the electronic communications connection comprises: 
i. establishing, by a computer processor, a direct electronic communications channel between a manufacturer database storing manufacturer product data for the plurality of products and a third party retailer database storing third party retailer product data for the plurality of products; 
ii. creating an electronic link, by a computer processor in computer memory, between the manufacturer product data and the third party retailer product data; 
iii. enabling the manufacturer computing device, by a computer processor, to electronically provide the one or more manufacturer MAP guidelines to the third party marketplace computing device via the direct electronic communications channel; and 
2iv. enabling the third party marketplace computing device, by a computer processor, to provide data associated with one or more sellers requesting to sell one or more manufacturer products via the third party marketplace computing device to the manufacturer computing device via the direct communications channel; 
c. receiving, by a computer processor, the one or more manufacturer MAP guidelines from the manufacturer computing device; 
d. in response to receiving the one or more manufacturer MAP guidelines from the manufacturer computing device, automatically modifying, by a computer processor, the manufacturer product data to include the one or more manufacturer MAP guidelines; 
e. in response to modifying the manufacturer product data to include the one or more manufacturer MAP guidelines, automatically transmitting, by a computer processor, the modified manufacturer product data via the direct communications channel and modifying the third party retailer product data to include the one or more manufacturer MAP guidelines; 
f. receiving, by a computer processor, an electronic request from a seller computing device to list one or more manufacturer products on the third party marketplace computing device; 
determining, by a computer processor, based at least in part on the third party retailer product data, whether to enable the seller computing device to list the one or more manufacturer products on the third party marketplace; 
h. at least partially in response to determining to enable the seller computing device to list the one or more manufacturer products 
i. automatically enabling the seller computing device, by a computer processor, to list the one or more manufacturer products on the third party marketplace computing device; and 
ii. automatically providing a first notification, by a computer processor, to the manufacturer computing device from the third party marketplace computing device via the direct communications channel, wherein the first notification comprises an indication that the seller computing device has 3been enabled to list the one or more manufacturer products
i. automatically monitoring, by a computer processor, pricing data displayed on a website associated with the third party marketplace computing device, wherein the pricing data is associated with the one or more manufacturer products, and wherein the pricing data is provided to the third party marketplace computing device by the seller computing device; 
j. determining, by a computer processor, based at least in part on the monitoring of the pricing data, that the pricing data does not comply with the one or more manufacturer MAP guidelines; and 
k.at least partially in response to determining that the pricing data does not comply with the one or more manufacturer MAP guidelines, automatically providing a second notification, by a computer processor, to the third party marketplace computing device that that the pricing data does not comply with the one or more manufacturer MAP guidelines.
The above limitations, under their broadest reasonable interpretation, falls within “Certain Methods of Organizing Human Activity.”  Under the 2019 PEG, certain methods of organizing human activity include:

-	commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and business relations)
-	managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)
The limitations of receiving a request to establish a connection between a manufacturer of a third party marketplace, establishing said connection, enabling the manufacturer to provide and third party marketplace to receive MAP policy guidelines, receiving a request from a seller to sell a product, approving the request and notifying the manufacturer of said approval based on manufacturer and third party marketplace data, and subsequently monitoring for MAP guideline violations and providing notifications if one is found, all constitute commercial or legal interactions pertaining to marketing, sales and the facilitation of agreements and contracts between parties.  If a claim limitation, under its broadest reasonable interpretation, covers a commercial interaction but for the recitation of generic computer components, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas.  Accordingly, the claim recites an abstract idea (Step 2A.1: YES).
Step 2A(2)
Under revised Step 2A, Prong 2 of the 2019 PEG, if it is determined that the claims recite a judicial exception, it is then necessary to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of that exception.  
The claim recites additional elements beyond the judicial exception, including:
a. receiving, by a computer processor, an electronic request to establish an electronic communications connection between the manufacturer computing device and the third party marketplace computing device to facilitate enforcement of one or more manufacturer MAP guidelines
automatically establishing the electronic communications connection by a computer processor, wherein automatically establishing the electronic communications connection comprises: 
i. establishing, by a computer processor, a direct electronic communications channel between a manufacturer database storing manufacturer product data for the plurality of products and a third party retailer database storing third party retailer product data for the plurality of products; 
ii. creating an electronic link, by a computer processor in computer memory, between the manufacturer product data and the third party retailer product data; 
iii. enabling the manufacturer computing device, by a computer processor, to electronically provide the one or more manufacturer MAP guidelines to the third party marketplace computing device via the direct electronic communications channel; and 
2iv. enabling the third party marketplace computing device, by a computer processor, to provide data associated with one or more sellers requesting to sell one or more manufacturer products via the third party marketplace computing device to the manufacturer computing device via the direct communications channel; 
c. receiving, by a computer processor, the one or more manufacturer MAP guidelines from the manufacturer computing device; 
d. in response to receiving the one or more manufacturer MAP guidelines from the manufacturer computing device, automatically modifying, by a computer processor, the manufacturer product data to include the one or more manufacturer MAP guidelines; 
e. in response to modifying the manufacturer product data to include the one or more manufacturer MAP guidelines, automatically transmitting, by a computer processor, the modified manufacturer product data via the direct communications channel and modifying the third party retailer product data to include the one or more manufacturer MAP guidelines; 
by a computer processor, an electronic request from a seller computing device to list one or more manufacturer products on the third party marketplace computing device; 
g. automatically determining, by a computer processor, based at least in part on the third party retailer product data, whether to enable the seller computing device to list the one or more manufacturer products on the third party marketplace; 
h. at least partially in response to determining to enable the seller computing device to list the one or more manufacturer products 
i. automatically enabling the seller computing device, by a computer processor, to list the one or more manufacturer products on the third party marketplace computing device; and 
ii. automatically providing a first notification, by a computer processor, to the manufacturer computing device from the third party marketplace computing device via the direct communications channel, wherein the first notification comprises an indication that the seller computing device has 3been enabled to list the one or more manufacturer products
i. automatically monitoring, by a computer processor, pricing data displayed on a website associated with the third party marketplace computing device, wherein the pricing data is associated with the one or more manufacturer products, and wherein the pricing data is provided to the third party marketplace computing device by the seller computing device; 
j. determining, by a computer processor, based at least in part on the monitoring of the pricing data, that the pricing data does not comply with the one or more manufacturer MAP guidelines; and 
k.at least partially in response to determining that the pricing data does not comply with the one or more manufacturer MAP guidelines, automatically providing a second notification, by a computer processor, to the third party marketplace computing device that that the pricing data does not comply with the one or more manufacturer MAP guidelines.
These limitations are not indicative of integration into a practical application because:

Step 2B
Under Step 2B of the 2019 PEG, if it is determined that the claims recite a judicial exception that is not integrated into a practical application of that exception, it is then necessary to evaluate the additional elements individually and in combination to determine whether they provide an inventive concept (i.e., whether the additional elements amount to significantly more than the exception itself).  
In the case of system claim 8, taken individually or as a whole, the additional elements do not provide an inventive concept. As discussed above under step 2A (prong 2) with respect to the 
Furthermore, the additional elements fail to provide significantly more because the claim simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. Claim 1 utilizes functions the courts have held to be well-understood, routine and conventional activities, (MPEP 2106.05(d)(II))including:
-	receiving or transmitting data over a network (connecting a manufacturer database and third party marketplace database, transmitting MAP guidelines and notifications) see Symantec, TLI Communications, OIP Techs
-	storing and retrieving information in memory (storing and retrieving manufacturer product data and third party marketplace data, and MAP guidelines) see Versata, OIP Techs
Even considered as an ordered combination (as a whole), the additional elements do not add anything significantly more than when considered individually.
Ultimately, the claimed machine(s) function solely as an obvious mechanism to achieve the claimed result, failing to impart a meaningful limit on the claim scope (see SiRF Tech., Inc. v. ITC (Fed. Cir. 2010)). The claims at issue here do not rise to overriding the routine and conventional sequence of events ordinarily performed by the computer, nor do they set forth with any specificity the interactions of the machine itself.  Conversely, the claims are only specific in how the computer is used to facilitate the abstract idea itself using routine and conventional operations of the generic machinery, and are silent as to any detail or property that would transform the otherwise generic machinery into a specialized or special purpose machine or improvement on the computer itself. Even when considered as an ordered combination, the computer components of applicant's method add nothing that is not already present when they are considered individually. Viewed as a whole, the claims simply convey the idea itself facilitated by generic computing components.

The analysis above applies to all statutory categories of invention.  Accordingly, claims 8-17 are rejected as ineligible for patenting under 35 U.S.C. 101 based upon the same analysis.  
Dependent claims 9-17, 21-22 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The claims provide minimal technical structure or components for further consideration either individually or as ordered combinations with the independent claims. As such, additional recited limitations in the dependent claims only refine the identified abstract idea further. Further refinement of an abstract idea does not convert an abstract idea into something concrete.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10, 13-17, 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Eager et al. (US 20140129288 A1) (“Eager”), in view of Rychak (US 20150220975 A1) (“Rychak”), in view of MacFarland (Provisional Application 62/850,078 to US 20160239888 A1) (“MacFarland”).
Claim 8:
Eager discloses: 
a computer-implemented method of processing enforcement guideline data for a plurality of products from a manufacturer (manufacturer) by automatically establishing a direct electronic communications connection between a manufacturer computing device and a third party marketplace computing device (0023 discloses a marketplace website, which constitutes a third party marketplace and necessarily includes a computing device hosting said website)(0020-0021, referring to FIG. 1, depicts electronic communication between manufacturers and distributors providing ways to make products and information available to consumers through a business-to-business (B2B) platform which includes marketplace websites, custom retail websites), the method comprising:
a. receiving, by a computer processor, an electronic request to establish an electronic communications connection between the manufacturer computing device and the third party marketplace computing device (marketplace website) to facilitate enforcement of one or more guidelines (0030 discloses a channel protection system configured to search and analyze the information resources on the internet in an automated matter in order to monitor all online sources for product sale offerings.  0030 further discloses the channel protection system further provides information to manufacturer and/or product source (i.e., sellers) for the efficient negotiation of commercially acceptable terms and or regular enforcement of manufacturer policies for the sale of its products online.) (0021 discloses information resources may include business-to-business (B2B) information resources, marketplace web sites, custom retail websites, user group information resources, and affiliate network information resources); 
0030 discloses that the channel protection system communicates with the manufacturer), wherein automatically establishing the electronic communications connection comprises: 
i. establishing, by a computer processor, a direct electronic communications channel between a manufacturer database (product data store) storing manufacturer product data for the plurality of products and a third party retailer database (the gathered resource data store and the source profile data store) storing third party retailer product data for the plurality of products (0031 discloses the channel protection system “includes an information resource definition data store 202, a product data store 204, a gathered resource data store 206, and a source profile data store 216. As understood by one of ordinary skill in the art, a "data store" as described herein may include any suitable device configured to store data for access by a computing device.”) (0032 discloses that the product data store may include a plurality of records associated products to be monitored by the channel protection system, the product records include information provided by the product manufacturers to help monitor information resources for sales of the products, the gathered resource data store includes a plurality of gathered resource records that indicate sale or other online marketing activities associate with the products as detected by the channel protection system, the source profile data store includes a plurality of source profiles that store information about each detected product sources and analysis performed by the channel protection system.)  
Examiner notes that the source profile and gathered resource data detected and analyzed by the channel protection system, which also monitors product data provided by manufacturers constitutes a direct communication channel between a manufacturer database, i.e. product data 
ii. creating an electronic link, by a computer processor in computer memory, between the manufacturer product data (the product data store) and the third party retailer product data (the gathered resource data store and the source profile data store) (0031 discloses the channel protection system includes an information resource definition data store, product data store, the gathered resource data store and the source profile data store, the data configured to store data for access by a computer device.)  
Examiner notes that channel protection system, which includes both the manufacturer product data, i.e. the product data store, and the third party retailer product data, i.e. the gathered resource data store and the source profile data store, constitutes a link between the data stores; 
iii. enabling the manufacturer computing device, by a computer processor, to electronically provide the one or more guidelines  to the third party marketplace computing device via the direct electronic communications channel (0030 discloses the channel protection system provides information to the manufacturer and/or the product source for the efficient negotiation of commercially acceptable terms, for regular enforcement of manufacturer polices for the sale of its product online) (0021, 0030, discloses the channel protection system is configured to search and analyze the information resources on the internet in an automated matter.  The information resources may include business-to-business (B2B) information resources, marketplace web sites, custom retail websites, user group information resources, and affiliate network information resources) (0033 discloses the channel protection system includes a research engine.  0037 further discloses the research engine of the channel protection system retrieves product definition associated with a product to be monitored from the product data 
iv. enabling the third party marketplace computing device (marketplace website), by a computer processor, to provide data associated with one or more sellers (product sources) requesting to sell one or more manufacturer products via the third party marketplace computing device to the manufacturer computing device via the direct communications channel (0030 discloses channel protection system configured to search and analyze the information resources on the internet in an automated matter in order to monitor all online sources for product sale offerings.  0030 further discloses the channel protection system is further configured to automatically categorize product sources [i.e. seller] on the internet into approved product sources and unapproved product sources.) (0021 discloses information resources may include business-to-business (B2B) information resources, marketplace web sites, custom retail web sites, user group information resources, comparison shopping web sites, coupon web sites, email information resources, and affiliate network information resources.) (0024 discloses “A custom retail web site that only offers a few products (or even a single product) may be created by a product source.”);
c. receiving, by a computer processor, the one or more guidelines (product definition) from the manufacturer computing device (0033 discloses the channel protection system includes a research engine.  0037 further discloses the research engine of the channel protection system retrieves product definition associated with a product to be monitored from the product data store.  The product definition is created by the manufacturer via an interface generated by the user interface engine and includes 0046 discloses “The product definition may indicate that the minimum advertised price for the product is $20/unit.”); 
d. in response to receiving the one or more guidelines (product definition) from the manufacturer computing device, automatically modifying, by a computer processor, the manufacturer product data to include the one or more guidelines (0038 discloses “the research engine generates a set of queries for finding information regarding offers for sale of the product, the set of queries based on the product definition.”  0039 discloses the research engine obtains gathered results.)  Examiner notes that the querying of the product definition and receiving results is considered the modification of the guidelines of the manufacturer; 
e. in response to modifying the manufacturer product data to include the one or more guidelines, automatically transmitting, by a computer processor, the modified manufacturer product data via the direct communication channel and modifying the third party retailer product data to include the one or more guidelines (0038 discloses the gathered results are from sources  usable to retrieve gathered results. The research engine stores the gather resources (results from sources) in the gathered resource data store.) Examiner notes that the gathered results constitutes the modified manufacturer product data and the gathered resource data store constitutes the third party retailer product data; 
f. receiving, by a computer processor, an electronic request from a seller computing device (product sources) to list one or more manufacturer products on the third party marketplace computing device (0040, referring to FIG. 3B, discloses wherein a profile generation engine processes a set of gathered resources to determine a set of product sources (i.e. at least a plurality of sellers), wherein each product source (seller) corresponds to an information resource offering a product for sale.)  Examiner notes that the product source, i.e. seller, corresponding to an information resource offering a product for 
g. automatically determining, by a computer processor, based at least in part on the third party retailer product data (the gathered resource data store), whether to enable the seller computing device (product sources) to list the one or more manufacturer products on the third party marketplace (0040, referring to FIG. 3B, discloses wherein the profile generation engine processes the set of gathered resources from the gathered resource data store to determine a set of product sources (sellers).  The profile generation engine creates a set of source profiles corresponding to the product sources and stores the set of source profiled in a source profile data store.)(0042, referring to FIG. 3c, discloses for each source profile, the profile generation engine determines whether the source associated with the source profile corresponds to a definition in an information resource definition data store.  0042 discloses “a test is performed based on the determination whether the source associated with the source profile corresponds to an information resource definition and is defined”) (0032, information resource definition is a plurality of definition records that includes a definition of the an information resource, including an indication of the type of information resource, a name of the information resource, contact information associated with the information resource, information regarding how to extract product information from the information resource) (0043 referring to Fig. 3D, discloses a profile categorization engine determine a category for the source profile and updates the source profile with its assigned category for the product source (seller).) (0044, discloses categorization of a source profile on the whitelist indicates that the source profile is associated with a legitimate source of the product)(0045 discloses assignment to a whitelist category allows the product source (seller) to be identified with a certification mark or other indicator associated with the channel protection system.) Examiner notes that when the product source (seller) is categorized in the whitelist and indicates as a legitimate source of the product and is identified 
h. at least partially in response to determining to enable the seller computing device (product source) to list the one or more manufacturer products: i. automatically enabling the seller computing device, by a computer processor, to list the one or more manufacturer products on the third party marketplace computing device (0043 referring to Fig. 3D, discloses a profile categorization engine determine a category for the source profile and updates the source profile with its assigned category for the product source (seller).) (0044, discloses categorization of a source profile on the whitelist indicates that the source profile is associated with a legitimate source of the product)  (0045 discloses assignment to a whitelist category allows the product source (seller) to be identified with a certification mark or other indicator associated with the channel protection system.) Examiner notes that when the product source (seller) is categorized in the whitelist and indicates as a legitimate source of the product and is identified with a certification mark, these steps constitute enabling the seller to list the manufacturer product in the third party marketplace.; and 
ii. automatically providing a first notification, by a computer processor, to the manufacturer computing device from the third party marketplace computing device via the direct communications channel, wherein the first notification comprises an indication that the seller computing device has been enabled to list the one or more manufacturer products (0056 discloses notifications may include assessment reports with respect to legitimate source profiles.)  Examiner notes notification including assessment reports with respect to legitimate source profiles, i.e. sources determined to be selling the product, constitute detailing the determination made in step g, i.e. enabling the seller (product source) to list the one or more manufacturer products.. 
Eager does not disclose wherein the guidelines are manufacturer MAP guidelines.  Eager does disclose a price evaluation engine that determines a comparison to a minimum advertised price in the product definition (0046 discloses “The product definition may indicate that the minimum advertised price for the product is $20/unit.”).  
However, Rychak teaches manufacturer MAP guidelines (MAP policy) (0237, “The MAP policy management system, according to an exemplary embodiment, may help a client to implement the MAP policy that the client has developed.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Rychak in the disclosure of Eager, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify disclosure of Eager with the above teachings of Rychak, so as to “help a client implement the map policy that the client as developed.” (0237).
Eager does not disclose, however Rychak further teaches:
i. automatically monitoring, by a computer processor, pricing data displayed on a website associated with the third party marketplace computing device, wherein the pricing data is associated with the one or more manufacturer products, and wherein the pricing data is provided to the third party marketplace computing device by the seller computing device (0225, “According to an exemplary embodiment, an exemplary image snap shot feature of an exemplary MAP profile management application solution [software run by a processor] may automatically crawl the Internet and capture screen shot images of a client's products being advertised below MAPP.”)(0261, “According to an exemplary embodiment, client 110 may have any of various online accounts 114, which may market, advertise and/or sell client products, e.g., manufactured or distributed by the client 110…According to an exemplary embodiment, the online account [seller] may include an entity marketing and/or advertising client products on its own devices [seller computing device], and/or on another entity's hosted devices, such as, e.g., but not limited to, marketing via an online ecommerce marketer and/or distributor such as, e.g., but not limited to, Amazon.com, etc., and/or via an online advertising service provider such as, e.g., but not limited to, Google.com, etc [third party marketplace computing device].”); 
j. determining, by a computer processor, based at least in part on the monitoring of the pricing data, that the pricing data does not comply with the one or more manufacturer MAP guidelines (0225, “According to an exemplary embodiment, an exemplary image snap shot feature of an exemplary MAP profile management application solution [software run by a processor] may automatically crawl the Internet and capture screen shot images of a client's products being advertised below MAPP.”) (0277, “FIG. 4 depicts an exemplary portion of an exemplary screenshot image 400, illustrating an example of an account Jane Doe Light (fictitious) and the account's MAP break information, in tabular form, (illustrating an example of determining which products are advertised below MAP, determined by comparing the product level information gathered for each account against the product information provided by the client, finding which products are advertised below the MAP, finding the actual price of each client product being advertised below the MAP, associating the information found from the comparing, to the correct account based on the client's account information, and presenting the information found on products and pricing) listed for an exemplary specific account (e.g., janedoelight.com).”)(0281, “FIG. 8 depicts an exemplary image screenshot 800 illustrating capturing exemplary content of an exemplary account John Doe Home, such as, e.g., but not limited to, an exemplary at least a portion of, an exemplary webpage of a exemplary website [third party marketplace as indicated in para. 0261 above], or other content of the account depicting the exemplary MAPP break, an example of capturing an exemplary universal resource locator (URL) of an actual account's exemplary webpage of an exemplary website, which is advertising for sale the client product, of the account John Doe Home (fictitious), which is advertising the client product below MAP. FIG. 8 includes an exemplary screenshot 800, which may include an exemplary webpage account name 802, one or more exemplary webpage content image(s) 806, and an actual account price advertised by the exemplary account of the client product, according to an exemplary embodiment.”); and 
h. at least partially in response to determining that the pricing data does not comply with the one or more manufacturer MAP guidelines, automatically providing a second notification, by a computer processor, that that the pricing data does not comply with the one or more manufacturer MAP guidelines (FIG. 11, 0284, “FIG. 11 depicts an exemplary image screenshot illustrating an exemplary screen 1100 including an exemplary image of a user interface of an exemplary MAPP break communication template of the exemplary MAP policy management application, showing an exemplary interface, which a client may use to interactively [computerized/automatically] create, e.g., but not limited to, an exemplary fully client customizable template email(s), and/or other communication, notify an exemplary account of the client's MAP policy, however the client may wish, according to an exemplary embodiment…By providing an exemplary email template, the client can then customize the template based on the client's MAP policy, and may use the template to create exemplary emails (or other communications) to those by using the template may include creating a specific email with the client's customized template message, and customizing emails containing actual MAP break information for each account showing…which was advertising the client product & the actual product price being advertised, and/or a hyperlink to a stored date-stamped digital Image (e.g., at least a portion of an exemplary screen shot) showing the client product being advertised at an actual price below MAP, according to an exemplary embodiment.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Rychak in the disclosure of Eager, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abstract).
Eager/Rychak does not teach, however MacFarland teaches:
Wherein the second notification is provided to the third party marketplace computing device (0063, “In embodiments where the online auction marketplace platform comprises a government surplus auction marketplace, the compliance module 306 is configured to verify that the auction listing for the item, which includes the images/videos and information from the item received from the mobile device, complies with various auction rules that are defined for the government surplus auctions. The rules, for example, may include reallocation rules (e.g., internal reallocation within an organization prior to offering the item for sale outside the organization or to the public), buyer qualification rules (e.g., income rules, whether the buyer has to be a government employee or otherwise authorized to purchase the item), pricing rules (e.g., the price that is set for the item for the auction), and/or the like. Accordingly, if the compliance module 306 determines that the auction listing does not comply with the government surplus auction rules, the compliance module 306 may notify the seller and/or the online auction marketplace platform [third party marketplace computing device], take the auction listing down, make the auction listing inaccessible to a buyer, flag the auction listing as being noncompliant, and/or the like.”)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of MacFarland in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the MacFarland, so as to ensure that a marketplace complies with rules concerning particular product listings (0063).
Claim 9: 
Eager/Rychak/MacFarland teaches claim 8.
Eager further discloses:
enabling, by a computer processor, the manufacturer computing device to overrule the determination of whether to enable the seller computing device to list the one or more manufacturer products on the third party marketplace by transmitting a second electronic notification via the direct communication channel (0030, “The channel protection system 118 is configured to search and analyze the information resources on the internet 90 in an automated matter in order to monitor all online sources for product sale offerings…Depending on a type of an unapproved product source 122, the channel protection system 118 may flag the product source for additional monitoring, may transmit a notification to the manufacturer, may perform automated actions to shut down the product source, and/or the like.”).
Claim 10: 
Eager/Rychak/MacFarland teaches claim 8.
Eager further discloses:
wherein the one or more guidelines (product definition) comprise one or more guidelines selected form a group consisting of: a blacklist of sellers; and b. a whitelist of sellers (0037, “the product definition may also include one or more preferences regarding product sources to monitor, whitelist/greylist/blacklist information for categorizing previously identified product sources”);
Eager does not disclose wherein the guidelines are manufacturer MAP guidelines.  Eager does disclose a price evaluation engine that determines a comparison to a minimum advertised price in the product definition (0046 discloses “The product definition may indicate that the minimum advertised price for the product is $20/unit.”).  
However, Rychak teaches MAP guidelines (MAP policy) (0237, “The MAP policy management system, according to an exemplary embodiment, may help a client to implement the MAP policy that the client has developed.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Rychak in the disclosure of Eager, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify disclosure of Eager with the above teachings of Rychak, so as to “help a client implement the map policy that the client as developed.” (0237).
Claim 13: 
Eager/Rychak/MacFarland teaches claim 8.
Eager does not disclose wherein the manufacturer product data comprises the one or more manufacturer MAP guidelines.  Eager discloses a price evaluation engine that determines a comparison to a minimum advertised price in the product definition (0046, “The product definition may indicate that the minimum advertised price for the product is $20/unit.”).  
However, Rychak teaches wherein the manufacturer product data comprises the one or more manufacturer MAP guidelines (MAP policy) (0237, “The MAP policy management system, according to an exemplary embodiment, may help a client to implement the MAP policy that the client has developed.”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Rychak in the disclosure of Eager, since the claimed invention is 0237)
Claim 14: 
Eager/Rychak/MacFarland teaches claim 8.
Eager further discloses:
the manufacturer product data comprises data associated with one or more approved seller computing devices, wherein the data comprises one or more pieces of contact information for the one or more approved seller computing devices (0028, “the information resource definition data store 202 includes a plurality of definition records associated with a plurality of information resources…the definition records may include a definition of an information resource, including an indication of the type of the information resource, a name of the information resource, contact information associated with the information resource, information regarding how to extract product information from the information resource, and/or the like.”; see also FIG. 1 wherein information sources comprises retail and marketplace websites.)(0039, “a profile categorization engine 218 determines a category for the source profile and updates the source profile with its assigned category. Categories may be based on categorization information included in the product definition, such as the whitelist/greylist/blacklist information described above.”); and 
determining, by a computer processor, based at least in part on the third party retailer product data, whether to enable the seller computing device to list the one or more manufacturer products on the third party marketplace computing device comprises: using the one or more pieces of contact 0039, “For example, assignment to the whitelist may be based on known distributors (the distributor information is available in the source profile), sale of original goods, pricing within an allowable range, a manufacturer approved market, and/or the like. As another example, assignment to the greylist may be based on a lack of distributor information in the source profile), a lack of manufacturing source information in the source profile, pricing outside of the allowable range, a lack of information regarding the identity of the source”).
Claim 15: 
Eager/Rychak/MacFarland teaches claim 8.
Eager further discloses:
receiving, by a computer processor, a request to establish a one or more electronic communications connections between the manufacturer computing device and each of a plurality of third party marketplace computing devices (marketplace website) (0030 discloses a channel protection system configured to search and analyze the information resources on the internet in an automated matter in order to monitor all online sources for product sale offerings.  0030 further discloses the channel protection system further provides information to manufacturer and/or product source (i.e., sellers) for the efficient negotiation of commercially acceptable terms and or regular enforcement of manufacturer polices for the sale of its products online.) (0021 discloses information resources may include business-to-business (B2B) information resources, marketplace web sites, custom retail websites, user group information resources, and affiliate network information resources), and 
at least partially in response to receiving the request, automatically establishing the one or more electronic communications connections by a computer processor (0030 discloses the channel protection system communicates with the manufacturer), wherein establishing the one or more electronic communications connections comprises: 
0031 discloses the channel protection system “includes an information resource definition data store 202, a product data store 204, a gathered resource data store 206, and a source profile data store 216. As understood by one of ordinary skill in the art, a "data store" as described herein may include any suitable device configured to store data for access by a computing device.”) (0032 discloses that the product data store may include a plurality of records associated products to be monitored by the channel protection system, the product records include information provided by the product manufacturers to help monitor information resources for sales of the products, the gathered resource data store includes a plurality of gathered resource records that indicate sale or other online marketing activities associate with the products as detected by the channel protection system, the source profile data store includes a plurality of source profiles that store information about each detected product sources and analysis performed by the channel protection system.  
Examiner notes that the source profile and gathered resource data detected and analyzed by the channel protection system, which also monitors product data provided by manufacturers constitutes a direct communication channel between a manufacturer database, i.e. product data store, and a third party retailer database, i.e. the gathered resource data store and source profile data store.) 
ii. creating an electronic link, in computer memory, between the manufacturer database (the product data store) and each of the third party retailer databases (the gathered resource data store and the source profile data store) (0031 discloses the channel protection system includes an information 
Examiner notes that channel protection system, which includes both the manufacturer product data, i.e. the product data store, and the third party retailer product data, i.e. the gathered resource data store and the source profile data store, constitutes a link between the data stores); 
iii. enabling the manufacturer computing device to provide the one or more guidelines  to each of the plurality third party marketplaces via the respective direct electronic communications channel of the plurality of direct electronic communications channels (0030 discloses the channel protection system provides information to the manufacturer and/or the product source for the efficient negotiation of commercially acceptable terms, for regular enforcement of manufacturer polices for the sale of its product online) (0021, 0030, discloses the channel protection system is configured to search and analyze the information resources on the internet in an automated matter.  The information resources may include business-to-business (B2B) information resources, marketplace web sites, custom retail websites, user group information resources, and affiliate network information resources) (0033 discloses the channel protection system includes a research engine.  0037 further discloses the research engine of the channel protection system retrieves product definition associated with a product to be monitored from the product data store.  The product definition is created by the manufacturer via an interface generated by the user interface engine and includes information usable to the channel protection system.  The product definition includes one or more preferences regarding product sources to monitor preferences relating to automated remediation steps to be taken by the channel protection system, expected pricing and volume information.); and 
iv. enabling each of the third party marketplace computing devices (marketplace website) to provide data associated with one or more seller computing devices (product sources) requesting to sell one or more manufacturer products via each of the plurality of third party marketplace computing devices 0030 discloses channel protection system configured to search and analyze the information resources on the internet in an automated matter in order to monitor all online sources for product sale offerings.  0030 further discloses the channel protection system is further configured to automatically categorize product sources [i.e. seller] on the internet into approved product sources and unapproved product sources.) (0021 discloses information resources may include business-to-business (B2B) information resources, marketplace web sites, custom retail web sites, user group information resources, comparison shopping web sites, coupon web sites, email information resources, and affiliate network information resources.) (0024 discloses “A custom retail web site that only offers a few products (or even a single product) may be created by a product source.”);
Claim 16: 
Eager/Rychak/MacFarland teaches claim 15.
Eager further discloses:
receiving a request from a second seller computing device (product sources) to list one or more manufacturer products on the third party marketplace computing device (0040, referring to FIG. 3B, discloses wherein a profile generation engine processes a set of gathered resources to determine a set of product sources (i.e. at least a plurality of sellers), wherein each product source (seller) corresponds to an information resource offering a product for sale.  Examiners notes that the product source, i.e. seller, corresponding to an information resource offering a product for sale, constitutes a request from a seller to list one or more manufacturer products on the third party marketplace, and further that the profile generation engine determining these product sources offering the products for sale constitutes receiving said request.);
determining whether to enable the second seller computing device (product source) to list the one or more manufacturer products on the third party marketplace computing device based on one or 0040, referring to FIG. 3B, discloses wherein the profile generation engine processes the set of gathered resources from the gathered resource data store to determine a set of product sources (sellers).  The profile generation engine creates a set of source profiles corresponding to the product sources and stores the set of source profiled in a source profile data store.)(0042, referring to FIG. 3c, discloses for each source profile, the profile generation engine determines whether the source associated with the source profile corresponds to a definition in an information resource definition data store.  0042 discloses “a test is performed based on the determination whether the source associated with the source profile corresponds to an information resource definition and is defined”) (0032, information resource definition is a plurality of definition records that includes a definition of the an information resource, including an indication of the type of information resource, a name of the information resource, contact information associated with the information resource, information regarding how to extract product information from the information resource) (para. 43 and Fig. 3D a profile categorization engine determine a category for the source profile and updates the source profile with its assigned category for the product source (seller)).
Claim 17: 
Eager/Rychak/MacFarland teaches claim 8.
Eager further discloses:
enabling direct, two-way communication between the manufacturer computing device and the third party retailer computing device via the direct electronic communication channel (0030, “In some embodiments of the present disclosure, a channel protection system 118 is provided. The channel protection system 118 is configured to search and analyze the information resources on the internet 90 in an automated matter in order to monitor all online sources for product sale offerings…In some embodiments, the channel protection system 118 may provide information to the manufacturer and/or the product source for the efficient negotiation of commercially acceptable terms, for informed civil or criminal prosecution, or for the regular enforcement of manufacturer policies for the sale of its products online.”).
Claim 21: 
Eager/Rychak/MacFarland teaches claim 8.
Eager does not disclose, however Rychak teaches:
wherein automatically monitoring the pricing data displayed on the website associated with the third party marketplace computing device comprises periodically conducting, by a computer processor, a search of the website associated with the third party marketplace for the pricing data (0225, “According to an exemplary embodiment, an exemplary image snap shot feature of an exemplary MAP profile management application solution may automatically crawl the Internet and capture screen shot images of a client's products being advertised below MAPP.”)(0239, “A client can schedule the crawlers to run at exemplary, scheduled intervals (e.g., 2, 3, or 4 week intervals, or shorter or longer, etc.), according to an exemplary embodiment.”)(0281, “FIG. 8 depicts an exemplary image screenshot 800 illustrating capturing exemplary content of an exemplary account John Doe Home, such as, e.g., but not limited to, an exemplary at least a portion of, an exemplary webpage of a exemplary website, or other content of the account depicting the exemplary MAPP break”).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Rychak in the disclosure of Eager, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Abstract).


Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Eager/Rychak/MacFarland, in view of Fusz et al. (US 20100217680 A1) (“Fusz”).
Claim 11: 
Eager/Rychak/MacFarland teaches claim 8.
Eager further discloses:
wherein: the manufacturer product data (product data store) comprises a plurality of manufacturer product fields (0032, “the product data store 204 may include a plurality of records associated with products to be monitored by the channel protection system 200. The product records may include information provided by the product manufacturers to help monitor information resources for sales of the products, including product names, search terms likely to find instances of sales of the products, pricing information associated with the products, sales volume information associated with the products, and/or the like.”); 
the third party retailer product data (the gathered resource data store and the source profile data store) comprises a plurality of corresponding third party retailer product fields (0032, “the gathered resource data store 206 may include a plurality of gathered resource records that indicate sales or other online marketing activities associated with the products as detected by the channel protection system 200.”); and 
Eager discloses sellers selling a manufacturer’s products (0023, “A marketplace web site 104 may allow companies and individuals to sell products without developing their own separate web presence.”)  
Eager/Rychak/MacFarland does not teach, but Fusz teaches:
the method further comprises: receiving, from the manufacturer computing device, a modification to a first manufacturer product field (0042, “Moreover, in some embodiments, a minimum advertised price may be obtained from a manufacturer of the product and entered as the lowest credible price.  Once the lowest credible price is determined, it is stored 608 in database 108 (shown in FIGS. 1 and 2) and linked to the product ID. It should be noted that, in some embodiments, supplemental searches may be made over the Internet in order to update the lowest credible price of the product.” Examiner notes obtaining minimum advertised price from a manufacture to enter as the lowest credible price constitutes a modification to a first manufacturer product field (lowest credible price), and that the information is entered into a computer necessitates a manufacturer computing device); and 
in response to receiving the modification: updating the first manufacturer product field (lowest credible price) in the manufacturer database (0042 “Moreover, in some embodiments, a minimum advertised price may be obtained from a manufacturer of the product and entered as the lowest credible price.  Once the lowest credible price is determined, it is stored 608 in database 108 (shown in FIGS. 1 and 2) and linked to the product ID. It should be noted that, in some embodiments, supplemental searches may be made over the Internet in order to update the lowest credible price of the product.”); 
electronically transmitting data associated with the updated first manufacturer product field via the direct electronic communication channel (0042 “Moreover, in some embodiments, a minimum advertised price may be obtained from a manufacturer of the product and entered as the lowest credible price.”); and 
automatically modifying a first corresponding third party retailer product field to include the data associated with the updated first manufacturer product field (0045, “if no reserve prices stored in database 108 are less than the lowest credible price, server system 102 sets the sales price either equal to the lowest credible price or equal to the lowest credible price less the allowable bid increment.” EXAMINER NOTE: where lowest credible price is the minimum advertised price as taught in para. 0042, i.e. the manufacturer product data, and that value is assigned to the sale price, i.e. the third party retailer product data, the MAP price, i.e. MAP guideline, is transferred to the third party retailer product data).
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Fusz in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combination with the above teachings of Fusz, so as to “provide consumers with the lowest possible price of a product.” (0002)
Claim 12: 
Eager/Rychak/MacFarland/Fusz teaches claim 11.
Eager discloses sellers selling a manufacturer’s products (0023, “A marketplace web site 104 may allow companies and individuals to sell products without developing their own separate web presence.”)  
Eager/Rychak/MacFarland does not teach, but Fusz teaches:
automatically modifying, a computer processor, the third party retailer product data to include one or more modifications to the manufacturer product data in substantially real-time such that the third party retailer product data substantially matches the manufacturer product data (0045, “if no reserve prices stored in database 108 are less than the lowest credible price, server system 102 sets the sales price either equal to the lowest credible price or equal to the lowest credible price less the allowable bid increment.” EXAMINER NOTE: in absence of any discussion of “substantially real-time” in applicant disclosure as it applies to this limitation, “substantially real-time” is presently interpreted 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have included the above teachings of Fusz in the combination, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  It further would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify combination with the above teachings of Fusz, so as to “provide consumers with the lowest possible price of a product.” (0002)
Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Eager/Rychak/MacFarland, in view of Malone et al. (US 20090076868 A1) (“Malone”).
Claim 22: 
Eager/Rychak/MacFarland teaches claim 8.
The combination does not teach, however Malone teaches:
wherein automatically monitoring the pricing data displayed on the website associated with the third party marketplace computing device comprises continuously monitoring the pricing data displayed on the website associated with the third party marketplace (0045, “A robot crawler (such as extractor 108) stores the price data it extracts in a database (such as database 110) or databases so that the prices of items being bought and/or sold can be continuous monitored. Thus, an operation of comparing prices between different databases (for example operation 204) can be continuously performed while checking for arbitrage situations.”).
.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LANCE Y CAI whose telephone number is (571)272-6193.  The examiner can normally be reached on Mon-Fri 9am-4pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LANCE Y CAI/Examiner, Art Unit 3625                     

/MICHELLE T KRINGEN/Primary Examiner, Art Unit 3625